           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

BRADLEY C. BURCHFIELD                                      PLAINTIFF

v.                        No. 4:21-cv-339-DPM

CLARK, Deputy, Pulaski County Jail;
DOES, 1-4 NLRPD Officers,
Nurse with PCFD, Arkansas Bar Association
Members, General Assembly of Arkansas
Members                                                DEFENDANTS

            INITIAL ORDER FOR PRO SE PLAINTIFFS
     You filed this federal lawsuit without a lawyer’s help. Even
though you’re not a lawyer, there are rules and procedures you must
follow in your lawsuit.
     1. Follow All Court Rules. You must comply with the Federal
Rules of Civil Procedure and the Local Rules for the Eastern District of
Arkansas. These rules are available online at these websites:
          http://www.uscourts.gov/rules-policies/current-rules-
           practice-procedure

          http://www.are.uscourts.gov/court-info/local-rules-and-
           orders/local-rules
In particular, Local Rule 5.5(c)(2) explains requirements for plaintiffs
who aren’t represented by a lawyer:
          If your address changes, you must promptly notify the
           Clerk and the other parties in the case. If you don’t keep
           the Court informed about your current address, your
           lawsuit can be dismissed without prejudice.
          You must monitor the progress of your case and prosecute
           it diligently.
          You must sign all papers filed with the Court; and each
           paper you file must include your current address.
          If the Court issues an Order directing you to do something
           by a certain date, and you don’t, then your case may be
           dismissed without prejudice.
        2. No Right to Appointed Counsel.        This is a civil case.
Unlike in a criminal case, you have no right to an appointed lawyer. If
your case goes to a jury trial, though, the Court may appoint a lawyer
to help you before trial.
     3. Do Not File Your Discovery Requests. Discovery requests—
like interrogatories and requests for documents—should not be filed
with the Court. Instead, discovery requests should be sent to the
Defendant’s lawyer (or directly to the Defendant if he or she isn’t
represented by a lawyer). But don’t send any discovery requests to a
Defendant until after they’ve been served and you and they have
discussed your claims, the option of settlement, and a discovery plan.
     4. Only Send Documents to the Court in Three Situations.
You may send documents or other evidence to the Court only if
(a) they are attached to a motion for summary judgment, (b) they are


                                  -2-
attached to your response to a motion for summary judgment, or
(c) the Court orders you to send documents or other evidence.
     5. Provide a Witness List Before Trial. If your case goes to trial,
you’ll be asked for a witness list as your trial date approaches. After
reviewing the witness list, the Court will subpoena necessary
witnesses for you.
     So Ordered.
                                        _________________________
                                        D.P. Marshall Jr.
                                        United States District Judge

                                        25 May 2021




                                  -3-
